Title: From Thomas Jefferson to David Ross, 24 February 1807
From: Jefferson, Thomas
To: Ross, David


                        
                            Sir
                            
                            Washington Feb. 24. 07.
                        
                        The American Philosophical society at Philadelphia has long been endeavoring to make up a compleat skeleton
                            of the Mammoth, and have nearly an entire one: but some very important bones are still wanting, chiefly of the head and
                            feet. it is believed these might be found at the big bone lick, your property, if the search could be permitted. it is to
                            ask that permission & on their behalf that I now address you. Capt Clarke, the companion of Capt Lewis, now here
                            promises me to go in person & attend to the search, and to see that it is not extended further than to satisfy the views
                            of the society, and that your indulgence shall not be abused. if you think proper to give us this permission, I would ask
                            it by return of post, lest Capt. Clark should have set out. and indeed, so possible is that, that I would go further and
                            ask the favor of you to be so good as to send a duplicate order to your Agent at the place, by post direct, lest the one
                            forwarded to me should not come in time. Accept my salutations and assurances of great respect.
                        
                            Th: Jefferson
                            
                        
                    